UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

 _____________________________
                               )
 CORA HOUSTON,                 )
                               )
           Plaintiff,          )
                               )
           v.                  )    Civil Action No. 04-2218 (RWR)
                               )
 SECTEK, INC.,                 )
                               )
           Defendant.          )
 _____________________________ )

                        MEMORANDUM OPINION

     Plaintiff Cora Houston brings claims under Title VII of the

Civil Rights Act of 1964 and 42 U.S.C. § 1981 against defendant

SecTek, Inc., alleging under each statute race discrimination, a

racially hostile work environment, and constructive discharge.

SecTek moves for summary judgment, contending that Houston did not

establish a prima facie case of either racially disparate

treatment or a racially hostile work environment; that even if she

did, she has not rebutted the legitimate, nondiscriminatory

reasons offered by Sectek for its actions and has not established

that she availed herself of SecTek’s corrective process; and that

she was not constructively discharged.   While Houston has

established that she was subject to an adverse employment action,

she has not shown that SecTek’s intent was discriminatory even if

its proffered reason was pretextual, and she has failed to

establish her hostile work environment and constructive discharge
                                 - 2 -

claims.    Accordingly, SecTek’s motion for summary judgment will be

granted.

                               BACKGROUND

     Houston worked as a Level 3 Information Security Specialist

for USATREX, a company which provided security services to the

U.S. Environmental Protection Agency (“EPA”).     (Compl. ¶ 6; Pl.’s

Stmt. of Material Facts (“Pl.’s Stmt.”) ¶ 38.)     Houston worked

with Jose Martinez, a Level 4 Senior Information Security

Specialist.    (Pl.’s Stmt. ¶ 40.)   Houston provided technical

support to the EPA’s National Security Information program by,

among other things, providing briefings, delivering documents, and

working with EPA security representatives and document control

officers.    (Compl. ¶ 6.)   During her time as a USATREX employee,

Houston regularly performed higher level tasks that were

officially Martinez’s responsibilities.     (Pl.’s Mem. of P. & A. in

Opp’n to Def.’s Mot. (“Pl.’s Mem.”), Ex. A at 76.)

     In July 2000, SecTek replaced USATREX as the contract

provider of security services to the EPA.     (Compl. ¶ 8.)   SecTek

offered and Houston accepted a position as a Level 3 Information

Security Specialist for a ninety-day probationary period.     (Id.)

Her job description did not change, as her responsibilities were

set out in the EPA contract.     (Pl.’s Mem., Ex. A at 248-49.)

SecTek also hired Martinez as a Level 4 Senior Information

Security Specialist.    (Def.’s Mem. of P. & A. in Supp. of Def.’s
                                   - 3 -

Mot. for Summ. J. (“Def.’s Mem.”), Ex. 4 at 44.)         At SecTek,

Andrea Czeck, a Deputy Program Manager of Information Security,

supervised both Houston and Martinez.         (Pl.’s Stmt. ¶ 47.)    Czeck

determined that Houston was performing duties that were not

assigned to her position.1      (Id. ¶ 49.)    Czeck later took away the

level 4 duties Houston had been performing, assigned them to

another employee, and diminished Houston’s level 3 duties, leaving

her mostly administrative and clerical duties such as destroying

and delivering classified documents.        (Compl. ¶ 9; Pl.’s Stmt.

¶¶ 49-53.)

     Houston also alleges that on a daily basis Czeck treated her

in an unprofessional and belittling manner.         (Compl. ¶ 11.)    On

one occasion, Czeck “threw [a memorandum] on Ms. Houston’s desk

and sarcastically instructed her to, ‘Try again.’”         (Pl.’s Stmt.

¶ 56.)       Czeck also “often accused Ms. Houston of not telling her

the truth or having ‘something to hide’” and accused her of

missing deadlines.       (Id. ¶¶ 57, 60.)   When Houston would leave the


         1
        The job description for a Level 3 Security Specialist
 provided that

         [u]nder the supervision of the DPM/IS, shall provide
         technical support for the Agency nationwide NSI
         program[,] [s]hall prepare and conduct NSI training for
         EPA Security Representatives and Document Control
         Officers (DCO) nationwide[,] [s]hall act as a courier
         to carry NSI up to TOP SECRET between EPA and other
         Federal departments and agencies, [and s]hall conduct
         initial and annual refresher NSI briefings.

 (Pl.’s Mem., Ex. D at 0136.)
                                    - 4 -

office to deliver confidential documents to the EPA, Czeck would

“quiz[] Ms. Houston with suspicion about the lengths of her

travels” and would time the length of Houston’s trips.        (Id.

¶ 58.)       Czeck required that Houston be accompanied by a co-worker

when meeting government clients, even though no other Sectek

employee was subject to such a requirement.        (Id. ¶ 62.)

Houston’s classified document safe was removed and placed in

Czeck’s office.       (Id. ¶ 63.)   Upon the conclusion of Houston’s

ninety-day probationary period, Czeck extended it by an additional

forty-five days “because her performance had been less than

satisfactory.”       (Id. ¶ 72 (internal quotations omitted).)   Ten

days after Czeck extended her probationary period, Houston

received Czeck’s performance evaluation, which rated Houston’s

performance as either “unsatisfactory” or “needs improvement” in

each rating category.       (Id. ¶¶ 75, 78.)   Czeck also provided a

written list of the duties she believed Houston was responsible

for performing, based on the EPA contract.2       (Pl.’s Mem., Ex. A at

         2
             Czeck believed that Houston’s responsibilities were to

         1. Provide technical support to EPA NSI programs.
         2. Primary courier for NSI material. Responsible for
         couriering material between EPA facilities and other
         government agencies in a timely manner.
         3. Responsible for receiving, logging, controlling,
         and destroying NSI information that comes in and goes
         out of EPA. 4. Maintain a NSI document database.
         Ensuring it is kept current. 5. On an as needed
         basis, provide administrative/clerical support to the
         Security Office. 6. On an as needed basis, schedule,
         prepare and conduct NSI training for EPA Security
         Representatives and Document Control Officers
                                 - 5 -

77; Ex. I at 47.)   Houston believed that the performance

evaluation was wholly inaccurate (Pl.’s Stmt. ¶¶ 79-80), and she

alleges that she heard rumors that she was going to be fired.

(Id. ¶ 92.)   She submitted her resume to another employer, and

upon receiving an offer for a position, Houston tendered her

resignation to SecTek.   (Id. ¶ 94; Pl.’s Mem., Ex. A at 169.)

     SecTek moves for summary judgment, arguing that Houston has

failed to establish a prima facie case of disparate treatment and

that she has failed to rebut the proffered legitimate,

nondiscriminatory reason for her treatment; that Houston has

failed to establish a prima facie case of hostile work environment

and that she never availed herself of SecTek’s corrective or

preventative procedures to avoid the harm; and that she was not

constructively discharged.   Houston opposes summary judgment,

arguing that there are disputed material facts bearing on whether

SecTek discriminated against her.

                             DISCUSSION

     On a motion for summary judgment, “[t]he inquiry performed is

the threshold inquiry of determining whether there is a need for a


      nationwide. 7. On an as needed basis, prepare,
      conduct and update initial, annual refresher,
      termination, and foreign travel briefings. 8. On an
      as needed basis, provide support in preparing and
      sending memoranda and materials to EPA sites for
      briefing assistance on cleared individuals. This
      includes tracking to ensure briefings are conducted
      and documented.

(Def.’s Mem., Ex. 11 at 0108.)
                                 - 6 -

trial –– whether, in other words, there are any genuine factual

issues that properly can be resolved only by a finder of fact

because they may reasonably be resolved in favor of either party.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

Summary judgment may be granted only where “the pleadings, the

discovery and disclosure materials on file, and any affidavits

show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law.”     Fed.

R. Civ. P. 56(c); see also Moore v. Hartman, 571 F.3d 62, 66 (D.C.

Cir. 2009).    A material fact is one that is capable of affecting

the outcome of the litigation.     Liberty Lobby, Inc., 477 U.S. at

248.   A genuine issue is one where the “evidence is such that a

reasonable jury could return a verdict for the nonmoving party,”

id., as opposed to evidence that “is so one-sided that one party

must prevail as a matter of law.”     Id. at 252.   A court

considering a motion for summary judgment must draw all

“justifiable inferences” from the evidence in favor of the

nonmovant.    Id. at 255.   The nonmoving party, however, must do

more than simply “show that there is some metaphysical doubt as to

the material facts.”    Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986).     Rather, the nonmovant must “come

forward with ‘specific facts showing that there is a genuine issue

for trial.’”    Id. at 587 (emphasis omitted).   In the end, “the

plain language of Rule 56(c) mandates the entry of summary
                               - 7 -

judgment . . . against a party who fails to make a showing

sufficient to establish the existence of an element essential to

that party’s case, and on which that party will bear the burden of

proof at trial.”   Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   The burdens of persuasion and production are identical

under Title VII and § 1981.   Killian v. Georgetown Day School,

Civil Action No. 05-1925 (EGS), 2007 WL 1541391, at *4 (D.D.C.

May 24, 2007).

I.   DISPARATE TREATMENT

     A plaintiff bringing discrimination claims under Title VII or

§ 1981 without direct evidence may employ the burden-shifting

framework approved in McDonnell Douglas Corp. v. Green, 411 U.S.

792, 802 (1973), when the defendant denies that its actions were

motivated by the plaintiff’s race.     Mungin v. Katten Muchin &

Zavis, 116 F.3d 1549, 1553-54 (D.C. Cir. 1997); see also Iweala v.

Operational Techs. Servs., Inc., 634 F. Supp. 2d 73, 81 (D.D.C.

2009) (noting that the “same framework applies to § 1981 claims”

as applies to Title VII claims).   Under McDonnell Douglas, the

plaintiff first “has the burden of proving by the preponderance of

the evidence a prima facie case of discrimination.”     Wiley v.

Glassman, 511 F.3d 151, 155 (D.C. Cir. 2007).     The prima facie

case for a disparate treatment claim requires that Houston show:

“(1) that [she] is a member of a protected group; (2) that [she]

suffered an adverse employment action; and (3) the unfavorable
                                - 8 -

action gives rise to an inference of discrimination.”    Felder v.

Johanns, Civil Action No. 06-910 (CKK), 2009 WL 187778, at *15

(D.D.C. Jan. 27, 2009).    However, the D.C. Circuit has clarified

the application of McDonnell Douglas and concluded that

     [i]n a Title VII disparate-treatment suit where an
     employee has suffered an adverse employment action and
     an employer has asserted a legitimate,
     non-discriminatory reason for the decision, the district
     court need not - and should not - decide whether the
     plaintiff actually made out a prima facie case under
     McDonnell Douglas. Rather, in considering an employer’s
     motion for summary judgment or judgment as a matter of
     law in those circumstances, the district court must
     resolve one central question: Has the employee produced
     sufficient evidence for a reasonable jury to find that
     the employer’s asserted non-discriminatory reason was
     not the actual reason and that the employer
     intentionally discriminated against the employee on the
     basis of race, color, religion, sex, or national origin?

Brady v. Office of Sergeant at Arms, 520 F.3d 490, 494 (D.C. Cir.

2008).    This condensed inquiry does not change the plaintiff’s

burden.    “The ultimate burden of persuading the trier of fact that

the defendant intentionally discriminated against the plaintiff

remains at all times with the plaintiff.”    Texas Dept. of Cmty.

Affairs v. Burdine, 450 U.S. 248, 253 (1981).    A court looks to

whether a reasonable jury could infer intentional discrimination

from all of the evidence including: 1) the plaintiff’s prima facie

case, 2) evidence presented to attack the employer’s proffered

explanation for its actions, and 3) further evidence of

discrimination such as evidence of discriminatory statements or

attitudes by the employer.    Carter v. George Washington Univ., 387
                                - 9 -

F.3d 872, 878 (D.C. Cir. 2004).    A plaintiff can show in a number

of ways that the employer’s proffered explanation for its actions

is a pretext, including by “produc[ing] evidence suggesting that

the employer treated other employees of a different race . . .

more favorably in the same factual circumstances” or

“demonstrat[ing] that the employer is making up or lying about the

underlying facts that formed the predicate for the employment

decision.”    Brady, 520 F.3d at 495.    A plaintiff can also

discredit the employer’s reason by “pointing to[] changes and

inconsistencies in the stated reasons for the adverse action; the

employer’s failure to follow established procedures or criteria;

the employer’s general treatment of minority employees; or

discriminatory statements by the decisionmaker.”      Id. at 495 n.3.

However, to show pretext, a plaintiff “‘must show both that the

reason was false, and that discrimination . . . was the real

reason.’”    Weber v. Battista, 494 F.3d 179, 186 (D.C. Cir. 2007)

(quoting St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515

(1993)).

     A.     Adverse employment action

     SecTek argues that Houston did not suffer an adverse action

because she “did not undergo any change in employment status,

never sought any promotion, was never reassigned, and there was

never any change in her benefits, hours, work, location or

compensation.”    (Def.’s Mem. at 14.)    Adverse employment actions
                                   - 10 -

are “not confined to hirings, firings, promotions, or other

discrete incidents.”       Halcomb v. Powell, 433 F.3d 889, 902 (D.C.

Cir. 2006).       In this circuit, entirely subjective injuries such as

dissatisfaction with a reassignment, embarrassment, or loss of

reputation do not qualify as adverse actions, but “the threshold

is met when an employee ‘experiences materially adverse

consequences affecting the terms, conditions, or privileges of

employment or future employment opportunities such that a

reasonable trier of fact could find objectively tangible harm.’”

Id. (quoting Forkkio v. Powell, 306 F.3d 1127, 1131 (D.C. Cir.

2002)).       If “a reasonable juror could find that [a] reassignment

left the plaintiff with significantly diminished

responsibilities[,]” the question of whether the reassignment

constitutes an adverse employment decision should not be taken

from the jury.       Czekalski v. Peters, 475 F.3d 360, 365 (D.C. Cir.

2007).       In Halcomb, the court noted that the plaintiff “never

suffered a reduction in grade, pay, or benefits[,]” but still

concluded that a reasonable jury could conclude that the plaintiff

suffered an objectively tangible harm due to “an extraordinary

reduction in responsibilities that persisted for years[.]”       433

F.3d at 902.

     SecTek concedes that Czeck took job responsibilities away

from Houston and reassigned them to another employee.3      (Def.’s

         3
        Houston also argues that she received a poor evaluation
 from Czeck. However, “poor performance evaluations are [not]
                                - 11 -

Stmt. ¶ 10.)    Houston further argues that the removal of

responsibilities left her with a position requiring less skill and

knowledge.   (Pl.’s Mem. at 35 (stating that after the

reassignment, Houston’s duties were primarily “clerical” and she

no longer performed briefings and training for agency staff);

Ex. A at 70-73.)    Because a reasonable jury could find that

Houston suffered from “diminished [] programmatic

responsibilities” (Pl.’s Mem. at 35), Houston has provided

sufficient evidence to establish that she has suffered an adverse

employment action.

     B.   Legitimate non-discriminatory reason and pretext

     SecTek asserts as a legitimate non-discriminatory reason for

Houston’s treatment that a “realignment of Plaintiff’s duties

[was] necessary to conform to the terms of the EPA contract.”

(Def.’s Mem. at 17.)    Prior to the realignment, Houston “was doing

more than she was supposed to be doing.”    (Id., Ex. 4 at 45.)

Czeck wanted Houston’s job duties to conform to a position

description and reassigned tasks “based on what’s in the contract

as to exactly what their specific functional areas were.”    (Id.,

Ex. 4 at 47.)    Czeck believed that Houston should not be doing

work above her level because Czeck “could not fairly evaluate her




 necessarily adverse actions” under Title VII when they do not
 affect the employee’s grade or salary. Taylor v. Small, 350 F.3d
 1286, 1293 (D.C. Cir. 2003) (alteration in original). Houston
 does not allege any changes to her grade or salary.
                                   - 12 -

if she was doing more than what was required of her.”       (Id., Ex. 4

at 46.)

       Houston argues that SecTek’s reason is a pretext because

Czeck not only removed the Level 4 duties that Houston had been

performing, but she also “took away Ms. Houston’s duties that were

to be specifically performed by the [L]evel 3 specialist under the

contract” (Pl.’s Mem. at 42), and she relegated Houston to

performing the duties of a lower, non-technical position.       (Id. at

23.)    In coming to this conclusion, Houston relies on the job

description for a Level 3 Information Security Specialist, which

does not include administrative duties.       (Pl.’s Mem., Ex. D at

0136.)       She also relies on her affidavit asserting that she “was

only allowed to perform minor duties including some clerical

duties that did not fall within the job description for a

technical Information Security Specialist Level 3.”       (Id., Ex. C

at 11.4)

       The Level 4 duties Houston performed for USATREX were outside

of her job responsibilities, and Czeck’s removal of these duties

would be consistent with Sectek’s proffered legitimate non-

discriminatory reason.       On the other hand, inconsistencies between

Czeck’s list of Houston’s duties and the EPA contract do cast

doubt on the genuineness of Czeck’s explanation for the

reassignment of duties.       For example, the updated job description

         4
       This page number, missing from the document, is supplied
 by the Court.
                                - 13 -

includes as a responsibility providing administrative and clerical

support to the Security Office, a duty that does not appear in the

EPA contract.   Czeck’s list of duties also modifies some of the

contractually required duties, such as conducting initial and

annual refresher National Security Information briefings, to be

performed on an “as needed basis.”    (Compare Def.’s Mem., Ex. 11

at 0108 with Pl.’s Mem. Ex. D at 0136.)

      Even if SecTek’s reason was false, however, Houston offers

insufficient evidence to support her assertion that discrimination

was the real reason for the change in her duties.    In Czekalski,

relied on by Houston, the plaintiff offered “independent evidence

that [her supervisor] harbored discriminatory attitudes toward

women.”   475 F.3d at 368.   The Czekalski plaintiff provided

evidence of other employees who testified that the supervisor

acted in a discriminatory manner toward women and substantiated

their testimony by detailing specific events that had occurred.

Id.   Here, to establish a discriminatory motive, Houston proffers

statements by other SecTek employees alleging that “Czeck appeared

to have a general enmity toward African-American employees.”

(Pl.’s Mem. at 37.)

      Houston cites a statement made by Anne Caffee, an office

manager holdover from USATREX, in an interview with an

investigator that Czeck “had a problem with black women” and

“thought that black women should bow down to her.”    (Pl.’s Mem.,
                                   - 14 -

Ex. O at 1.)    Title VII forbids an employer from letting precisely

that type of attitude prompt an adverse employment action.

However, unlike in Czekalski, Caffee does not detail any specific

facts or events that corroborate or place in context her

conclusory assertion about Czeck’s discriminatory attitude toward

African-Americans.    In fact, in the same interview, Caffee

provided an alternative explanation for Czeck’s behavior, an

explanation for which she did provide specific events as

corroboration: “[Czeck] was jealous of [Houston’s] relationship

with the EPA clients.”     (Id.)   To support this claim, Caffee

explained that “[Czeck] began to time [Houston] when she went

upstairs to the EPA.    Later [Czeck] insisted that [Houston] not

deal with the EPA, but the EPA people did not like [Czeck] and

went over her head to deal with the company.”      (Id.)

     Houston also cites a statement by Vivian Porter, a former

SecTek employee, who believed that Czeck treated Houston

differently than Czeck treated other employees.      (Id., Ex. P at

0041.)    While Porter noted that the office was staffed by

“predominately African American personnel[,]” she never stated

that the demographics of the office motivated Czeck’s behavior.

(Id.)    Instead, Porter, too, believed that the true motivation for

Czeck’s behavior was that “[Czeck] felt that Ms. Houston was going

over her head[.]”    Id.   Houston also relies on a statement by

Ernest Howe, an EPA government program officer, that Czeck’s poor
                                  - 15 -

evaluations of Caffee, who is also an African-American woman, and

Houston may have been motivated by discrimination.    (Pl.’s Mem. at

29.)    However, Howe explicitly stated that he was “not implying

racial discrimination” and instead believed that SecTek may have

been treating employees hired from the previous contract

differently than newly hired employees.    (Id., Ex. U at 0035.)

       The evidence Houston cites, considered in its full context,

is not enough from which to reasonably infer that Czeck’s true

motivation for her treatment of Houston was racially

discriminatory.    Because Houston has not shown “sufficient

evidence for a reasonable jury to find that the employer’s

asserted non-discriminatory reason was not the actual reason and

that the employer intentionally discriminated against the employee

on the basis of race,” Brady, 520 F.3d at 494 (emphasis added),5

summary judgment will be granted for the defendant on the

disparate treatment claim.

II.    HOSTILE WORK ENVIRONMENT

       To establish a prima facie case of a racially hostile work

environment, a plaintiff must show that (1) she is a member of a


        5
       SecTek also argues that Houston has failed to make out a
 prima facie case because she cannot demonstrate that SecTek
 treated similarly situated persons differently. In light of
 Brady, the prima facie case need not be assessed where the
 plaintiff has suffered an adverse employment action and the
 defendant has proffered a legitimate non-discriminatory reason.
 520 F.3d at 494. Therefore, any failure to show that SecTek
 treated similarly situated persons differently is not
 dispositive.
                                - 16 -

protected class; (2) she was subject to unwelcome harassment;

(3) the harassment occurred because of her race; (4) the

harassment had the effect of unreasonably interfering with her

work performance and creating an intimidating, hostile, or

offensive working environment; and (5) the employer knew or should

have known of the harassment, but failed to take any action to

prevent it.   Roberson v. Snow, 404 F. Supp. 2d 79, 96-97 (D.D.C.

2005).   “A hostile work environment exists when ‘the workplace is

permeated with discriminatory intimidation, ridicule, and insult

that is sufficiently severe or pervasive to alter the conditions

of the victim’s employment and create an abusive working

environment[.]’”    Id. at 97 n.8 (quoting Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 21 (1993) (internal quotation marks omitted));

see also Faragher v. Boca Raton, 524 U.S. 775, 788 (1998) (stating

that the conduct “must be extreme to amount to a change in the

terms and conditions of employment”).    Courts should consider all

the circumstances, including the “‘frequency of the discriminatory

conduct; its severity; [and] whether it is physically threatening

or humiliating, or a mere offensive utterance.’”   Faragher, 524

U.S. at 787-88 (quoting Harris, 510 U.S. at 23).   Not all abusive

behavior creates a hostile work environment; the hostile work

environment must be the result of discrimination based on a

protected status.   Roberson, 404 F. Supp. 2d at 97.
                                 - 17 -

     The D.C. Circuit has found that even constant yelling and

hostile behavior, and isolated references to a protected status

may be insufficient to support a hostile work environment claim.

George v. Leavitt, 407 F.3d 405, 408, 416-17 (D.C. Cir. 2005),

concluded that statements by three employees over a six-month

period that the plaintiff should “go back where she came from,”

separate acts of yelling and hostility, and allegations that the

plaintiff was not given the type of work she deserved were

isolated instances that did not rise to the level of severity

necessary to find a hostile work environment.    In Singh v. U.S.

House of Representatives, 300 F. Supp. 2d 48, 54-57 (D.D.C. 2004),

the plaintiff’s allegations that her employer humiliated her at

meetings, screamed at her in one instance, told her to “shut up

and sit down” in another instance, and treated her in a manner

that was “constantly hostile and hypercritical” did not amount to

a hostile work environment, even though these actions may have

been disrespectful and unfair.    Similarly, the fact that an

employee and his immediate supervisor repeatedly “butted heads”

and that the supervisor frequently yelled at the employee during

discussions about his work and “threatened” job-related

consequences for the employee’s refusals to meet workplace

expectations did not demonstrate a hostile work environment

pervaded by discrimination.   Franklin v. Potter, Civil Action No.

07-1205 (ESH), 2009 WL 533071, at *30 (D.D.C. Mar. 4, 2009).
                               - 18 -

Moreover, Hussain v. Gutierrez, Civil Action No. 07-1364 (HHK),

2008 WL 5129424, at *5 (D.D.C. Dec. 1, 2008), concluded that

“complaints over undesirable job responsibilities and office

arrangements do not support a hostile work environment cause of

action.”

     SecTek argues that Houston has failed to establish the prima

facie case for her racially hostile work environment claim.

(Def.’s Mem. at 18-20.)   Houston asserts that she was “forced to

endure attacks on her personal integrity on a daily basis,” had

her responsibilities reduced, and was accused of lying.    (Pl.’s

Mem. at 38.)   Czeck allegedly spoke to Houston in “a belittling

tone, if she was not ignoring Ms. Houston’s inquiries

altogether[,]” made “sarcastic remarks,” and had a “dismissive

attitude.”   (Pl.’s Stmt. ¶¶ 54-55.)    Houston neither alleges that

Czeck made any racially based comments nor factually demonstrates

how race motivated Czeck’s behavior.    Allegations of undesirable

job assignments or modified job functions and of Czeck’s

unprofessional and offensive treatment are not sufficient to

establish that Houston’s work environment was permeated “with

discriminatory intimidation, ridicule, and insult.”    Roberson, 404

577 F. Supp. 2d at 97 n.8.   Czeck’s alleged behavior, while

inappropriate, was not severe enough to alter the conditions of

Houston’s employment and create an abusive working environment.

See Franklin, 2009 WL 533071, at *29 (describing the hostile work
                              - 19 -

claim as a demanding standard that does not create a cause of

action for the “ordinary tribulations of the workplace”).

Therefore, Houston has failed to satisfy the required elements of

her racially hostile work environment claims.

III. CONSTRUCTIVE DISCHARGE

     To establish constructive discharge, a plaintiff must prove

that “(1) intentional discrimination existed, (2) the employer

deliberately made working conditions intolerable, and (3)

aggravating factors justified the plaintiff’s conclusion that she

had no option but to end her employment.”   Lewis v. District of

Columbia, 653 F. Supp. 2d 64, 81 (D.D.C. 2009).   A plaintiff must

demonstrate that the workplace was so intolerable that it would

have caused a reasonable employee to resign.    Harris v. Wackenhut

Servs., Inc., 590 F. Supp. 2d 54, 80 (D.D.C. 2008).   Aggravating

factors “are those aspects of a discriminatory work environment

that, by making the workplace so disagreeable, prevent the

reasonable employee from seeking remediation on the job.”     Veitch

v. England, 471 F.3d 124, 130 (D.C. Cir. 2006).   “Generally, a

failure to promote will not constitute constructive discharge, nor

will a change in job duties, a transfer, . . . criticism, pressure

from a supervisor, or being ignored by co-workers.”   Veitch, 471

F.3d at 131 (internal quotation marks omitted).

     Houston has not shown that intentional discrimination

existed, and her constructive discharge claim must fail.     See
                               - 20 -

Sewell v. Chao, 532 F. Supp. 2d 126, 144 (D.D.C. 2008) (noting

that because the court “has already concluded that plaintiff

cannot make out a case of age discrimination or hostile work

environment[,] [t]herefore by definition, summary judgment must

also be granted on the constructive discharge claim”).

     Even if Houston could show discrimination, she has not

demonstrated that the workplace was so intolerable that it would

have caused a reasonable employee to resign.    Czeck’s accusations

that Houston had something to hide and inquiries about the length

of Houston’s trips to EPA may have been annoying or unpleasant for

Houston.   However, this friction was not marked by “physical

threats, abusive or offensive language or any other

characteristics of extreme conduct.”    Lewis, 653 F. Supp 2d at 82

(internal quotation marks omitted).     Moreover, Czeck’s extension

of Houston’s probationary period was effectively a decision not to

promote Houston to a non-probationary position, and Veitch refused

to recognize a failure to promote as a basis for constructive

discharge.   And even if hearing a rumor from co-workers that

SecTek intended to terminate her (Pl.’s Mem., Ex. A at 99-100)

contributed to her applying for a job she accepted from another

company (Pl.’s Mem., Ex. A at 166-69) that paid more than her

position paid at SecTek (Def.’s Stmt. ¶ 30), Houston has not

demonstrated that SecTek deliberately circulated that rumor or did

so to make her working conditions intolerable.    Houston has not
                              - 21 -

established that she left SecTek because the work environment was

objectively intolerable, leaving her no choice to resign.   See

Harris, 590 F. Supp. 2d at 80 (“[A] constructive discharge ‘does

not occur when an employee leaves an unpleasant but objectively

tolerable job because alternatives have become more attractive,

even if the employer’s misbehavior causes the unpleasantness.’”

(quoting Taylor v. FDIC, 132 F.3d 753, 766 (D.C. Cir. 1997))).

                            CONCLUSION

     Because Houston has presented evidence that Czeck reduced her

job responsibilities, she has shown an adverse employment action.

However, Houston has not presented sufficient evidence to show

that the proffered explanation of realigning her responsibilities

to conform with the terms of the EPA contract were pretextual, nor

has she presented sufficient evidence of a hostile work

environment or constructive discharge.   SecTek’s motion for

summary judgment therefore will be granted.    An appropriate Order

accompanies this Memorandum Opinion.

     SIGNED this 28th day of January , 2010.


                                             /s/
                                   RICHARD W. ROBERTS
                                   United States District Judge